 Case 2:16-cv-05572-JAK-FFM Document 124 Filed 09/21/20 Page 1 of 2 Page ID #:4141


 1                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11                                            No. 2:16-cv-05572-JAK (FFMx)
12   RICARDO I. GOMEZ, Individually and
     on Behalf of Other Members of the
13   Public Similarly Situated,                JUDGMENT
14                Plaintiffs,
15         v.
16   USF REDDAWAY, INC., a OREGON
     Corporation, and DOES 1 through 50,
17   inclusive,
18
     Defendants
19
20
21
22
23
24
25
26
27
28
29
30
 Case 2:16-cv-05572-JAK-FFM Document 124 Filed 09/21/20 Page 2 of 2 Page ID #:4142


 1            The Parties reached a settlement subject to Court approval as represented in
 2     the Settlement Agreement that was filed previously with this Court. This Court
 3     conducted a final approval hearing pursuant to this Court’s previous Order
 4     Granting Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
 5     (the “Preliminary Approval Order” (Dkt. 120)) and granted Plaintiffs’ Motion for
       Final Approval of Class Action Settlement. Dkt. 122. Therefore,
 6
             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 7
               1. The Court finds there is jurisdiction over the parties to this action,
 8
                  including all Class Members.
 9
               2. Judgment is entered whereby Plaintiffs and Class Members, except
10                those who excluded themselves from Settlement, shall take from
11                Defendant only as expressly set forth in the Class Action Settlement, as
12                approved in the Final Approval Order.
13             3. The Court reserves exclusive and continuing jurisdiction over this
14                action, Plaintiffs, Class Members, and Defendant, for the purposes of:
15                    a. supervising the implementation, enforcement, construction, and
16                       interpretation of the Settlement, the Preliminary Approval
                         Order, the plan of allocation, the Final Approval Order, and the
17
                         Judgment; and
18
                      b. supervising distribution of amounts paid under this Settlement.
19
               4. This action is dismissed with prejudice.
20
21       IT IS SO ORDERED.
22               September 21, 2020             _______________________________
         Dated: __________________
23
                                                John A. Kronstadt
24                                              United States District Judge
25
26
27
28
29
30
